DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Mary Adams on 24 February 2021.
The application has been amended as follows: 
With regard to Claim 1, lines 3-4, replace “a supply port and a discharge port for a fluid at both ends of the housing” with ---a supply port for a fluid at one end of the housing and a discharge port for the fluid at another end of the housing---.
Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 4 February 2021 have been fully considered and are persuasive. Nakao in view of Masuko and Shiki fail to disclose the limitations of Claim 1, specifically “wherein the adsorbent has an increased packing rate at an adsorbent end face relative to an adsorbent packing rate away from the adsorbent end face due to the insertion of the at least one salient into the adsorbent”. Furthermore, Applicant has overcome the 35 USC 101 rejection of Claim 4 by claiming that the Claim 1 is distinct from JP 2011-224026 in that the purification column comprises a distribution plate having a plurality of openings capable of communicating the fluid, a supporting body, and at least one salient extending from the supporting body, the at least one salient being inserted at least partially into the adsorbent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777